United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                 August 20, 2003

                                                           Charles R. Fulbruge III
                                                                   Clerk
                              No. 03-40349
                          Conference Calendar



KEITH O. COBB,

                                      Petitioner-Appellant,

versus

MARVIN MORRISON, Warden,

                                      Respondent-Appellee.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                       USDC No. 1:02-CV-835
                       --------------------

Before JONES, WIENER, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Keith O. Cobb, a federal prisoner (# 60806-080), appeals the

district court’s dismissal of his petition for a writ of habeas

corpus, filed pursuant to 28 U.S.C. § 2241.     In 1995, the

district court for the Western District of Texas imposed upon

Cobb concurrent prison terms of 400 months and 60 months for his

jury-trial convictions of conspiracy to possess cocaine with

intent to distribute and conspiracy to launder money.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 03-40349
                                -2-

     The district court did not err in dismissing the petition.

Cobb’s claim that his sentence is unconstitutional under Apprendi

v. New Jersey, 530 U.S. 466 (2000), does not satisfy the test for

filing a 28 U.S.C. § 2241 petition under 28 U.S.C. § 2255’s

“savings clause.”   See Wesson v. U.S. Penitentiary, Beaumont, TX,

305 F.3d 343, 347-48 (5th Cir. 2002), cert. denied, 123 S. Ct.

1374 (2003); Reyes-Requena v. United States, 243 F.3d 893, 904

(5th Cir. 2001).

     Cobb’s appeal is without arguable merit and is thus

frivolous.   See Howard v. King, 707 F.2d 215, 219-20 (5th Cir.

1983).   Because the appeal is frivolous, it is DISMISSED.    See

5TH CIR. R. 42.2.

     APPEAL DISMISSED.